OPINION OF THE COURT
NYGAARD, Circuit Judge.
Appellant, Keystone Filler and Manufacturing Company, appeals from an order of the District Court which denied Appellant partial summary judgment and granted summary judgment in favor of American Mining Insurance Company. Appellant alleges as error the issues listed in paragraph I, taken verbatim from its brief. Because we conclude that the District Court did not err, we will affirm.
I.
The allegations of error asserted by Appellant are as follows:
1. Whether the District Court erred in concluding that as a matter of law the property damage claim against the insured Appellant, Keystone Filler and Manufacturing Company, was not caused by an occurrence as defined in Appellee’s comprehensive general liability policy?
2. Whether the District Court erred in concluding that as a matter of law the insurer Appellee, American Mining Insurance Company, was not es-topped from denying coverage where the Appellee had previously covered Appellant for a similar occurrence under a prior commercial general liability insurance policy identical to the policy covering the second claim.
II.
The facts and procedural history of this case are well known to the parties and the court, and it is not necessary that we restate them here. The reasons why we write an opinion of the court are threefold: to instruct the District Court, to educate and inform the attorneys and parties, and to explain our decision. We use a not-precedential opinion in cases such as this, in which a precedential opinion is rendered unnecessary because the opinion has no institutional or precedential value. See United States Court of Appeals for the Third Circuit, Internal Operating Procedure (I.O.P.) 5.3. Under the usual circumstances when we affirm by not-prece-*601dential opinion and judgment, we briefly-set forth the reasons supporting the court’s decision. In this case, however, we have concluded that neither a full memorandum explanation nor a precedential opinion is indicated because of the very extensive and thorough opinion filed by Judge McClure of the District Court. Judge McClure’s opinion adequately explains and fully supports its order and refutes the Appellant’s allegations of error. Hence, we believe it wholly unnecessary to further opine, or offer additional explanations and reasons to those given by the District Court, why we will affirm. It is a sufficient explanation to say that, essentially for the reasons given by the District Court in its opinion dated the 16th day of January, 2002, we will affirm.
III.
In sum, for the foregoing reasons, we will affirm the order of the District Court dated January 16, 2002.